



EXHIBIT 10.15
2018 EQUITY COMPENSATION PLAN
OF
PACIFIC DATA PARTNERS LLC


1.Establishment and Purpose. This 2018 Equity Compensation Plan of Pacific Data
Partners LLC (the “Plan”) was established in order to facilitate the proposed
acquisition of Pacific Data Partners LLC (the “Company”) by Acxiom Corporation
(“Parent”), through its wholly-owned subsidiary, LiveRamp, Inc. (the “Acquiror”)
(the “Acquisition”). The Plan is effective as of immediately prior to the
closing of the Acquisition and conditioned upon the consummation of the
Acquisition. The expectation is that upon closing of the Acquisition that Parent
will assume all Awards granted under the Plan. The purpose of the Plan is to
enhance the value of the Acquisition for Parent and Acquiror and concurrently
provide meaningful incentives for the Company’s majority owners to cause the
Company following the closing of the Acquisition to achieve substantial
performance goals.


2.
Definitions. The following capitalized terms, when used in the Plan, have the
following meanings:



(a)“Act” means the Securities Exchange Act of 1934, as amended and in effect
from time to time.


(b)“Affiliated Company” means any corporation, limited liability company,
partnership, limited liability partnership, joint venture or other entity in
which the Company or any of its Subsidiaries has an ownership interest.
(c)    “Associate” means any employee, officer (whether or not also a Manager),
Manager, affiliate, independent contractor or consultant of the Company, a
Subsidiary or an Affiliated Company who renders those types of services which
tend to contribute to the success of the Company, its Subsidiaries or its
Affiliated Companies, or which may reasonably be anticipated to contribute to
the future success of the Company, its Subsidiaries or its Affiliated Companies.
(d)    “Award” means the grant, pursuant to the Plan, of any Restricted Unit
Award, Performance Awards or Other Class A Unit Award. The terms and conditions
applicable to an Award shall be set forth in applicable Grant Documents.


(e)    “Award Agreement” means any written or electronic agreement, contract, or
other document or instrument evidencing any Award granted by the Committee or
the Board hereunder, which may, but need not, be executed or acknowledged by
both the Company and the Participant.
(f)    “Board” means (i) prior to the closing of the Acquisition, the Managers,
and (ii) following the closing of the Acquisition, the Board of Directors of
Parent (as well as any successor to the Board of Directors of Parent).
(g)    “Class A Units” shall have the same meaning as set forth in the Operating
Agreement, or any security into which such Class A Units may be changed by
reason of any transaction or event of the type described in Section 13 of the
Plan. Following the closing of the Acquisition, references to Class A Units will
mean the common stock of Parent, par value $0.10 per share, or any security into
which such common stock may be changed by reason of any transaction or event of
the type described in Section 13 of the Plan (“Common Stock”).
(h)    “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time.





--------------------------------------------------------------------------------





(i)    “Committee” means (i) prior to the closing of the Acquisition, the
Compensation Committee of the Managers (as well as any successor to the
Compensation Committee and any Company officers to whom authority has been
lawfully delegated by the Compensation Committee), and (ii) following the
closing of the Acquisition, the Compensation Committee of the Board of Directors
of Parent (as well as any successor to the Compensation Committee and any
officers of Parent to whom authority has been lawfully delegated by the
Compensation Committee of the Board of Directors of Parent).
(j)    “Date of Grant” means the date specified by the Committee or the Board,
as applicable, on which a grant of an Award will become effective, but in all
instances will occur prior to the closing of the Acquisition.
(k)    “Fair Market Value” means the per unit fair market value of the Class A
Units as established in good faith by the Board. Following the closing of the
Acquisition, “Fair Market Value” will mean, as of any applicable determination
date or for any applicable determination period, the closing price of the Common
Stock as reported by Nasdaq (or any other stock exchange upon which the Common
Stock may be listed for trading).
(l)    “Grant Documents” means any written or electronic Award Agreement,
memorandum, notice, and/or other document or instrument evidencing the terms and
conditions of the grant of an Award by the Committee or the Board under the
Plan, which may, but need not, be executed or acknowledged by both the Company
and the Participant.
(m)    “Legal Requirements” means any laws, or any rules or regulations issued
or promulgated by the Internal Revenue Service, the Securities and Exchange
Commission, the Financial Industry Regulatory Authority, Nasdaq (or any other
stock exchange upon which the Class A Units or, following the closing of the
Acquisition, Common Stock, may be listed for trading), or any other governmental
or quasi‑governmental agency having jurisdiction over the Company or the Plan.
(n)    “Managers” shall have the same meaning as set forth in the Operating
Agreement.
(o)    “Operating Agreement” means the Amended and Restated Limited Liability
Company Agreement of Pacific Data Partners LLC effective as of March 1, 2017.


(p)    “Other Class A Unit Award” means any right granted to a Participant by
the Committee or Board pursuant to Section 8 hereof.
(q)    “Participant” means an Associate who is selected by the Committee or the
Board to receive an Award under the Plan.
(r)    “Performance Award” means any Award of Performance Class A Units or
Performance Units pursuant to Section 7 hereof.


(s)    “Performance Goals” means the pre-established objective performance goals
established by the Committee for each Performance Period in a Grant Document.
The Performance Goals may be based upon the performance of the Company (or a
division, organization or other business unit thereof), a Subsidiary, an
Affiliated Company, or of an individual Participant, using one or more of the
Performance Measures selected by the Committee in its discretion. Performance
Goals may be set at a specific level, or may be expressed as a relative
percentage to the comparable measure at comparison companies or a defined index.
Performance Goals shall, to the extent applicable, be based upon generally
accepted accounting principles, but shall be adjusted by the Committee to take
into account the effect of the following: changes in accounting standards that
may be required





--------------------------------------------------------------------------------





by the Financial Accounting Standards Board after the Performance Goal is
established; realized investment gains and losses; extraordinary, unusual,
non-recurring, or infrequent items; “non-GAAP financial measures” that have been
included in the Company’s quarterly earnings releases and disclosed to investors
in accordance with SEC regulations; and other items as the Committee determines
to be required so that the operating results of the Company (or a division,
organization or other business unit thereof), a Subsidiary or an Affiliated
Company shall be computed on a comparative basis from Performance Period to
Performance Period. Determinations made by the Committee shall be based on
relevant objective information and/or financial data, and shall be final and
conclusive with respect to all affected parties.


(t)    “Performance Measures” means one or more of the following criteria, on
which Performance Goals may be based: (a) earnings (either in the aggregate or
on a per-unit basis, reflecting dilution of Class A Units as the Committee deems
appropriate and, if the Committee so determines, net of or including dividends)
before or after interest and taxes (“EBIT”) or before or after interest, taxes,
depreciation, and amortization (“EBITDA”); (b) gross or net revenue or changes
in annual revenues; (c) cash flow(s) (including operating, free or net cash
flows); (d) financial return ratios; (e) total stockholder return, stockholder
return based on growth measures or the attainment by the Class A Units of a
specified value for a specified period of time, (f) Class A Unit price, or Class
A Unit price appreciation; (g) earnings growth or growth in earnings per Class A
Unit; (h) return measures, including return or net return on assets, net assets,
equity, capital, investment, or gross sales; (i) adjusted pre-tax margin; (j)
pre-tax profits; (k) operating margins; (l) operating profits; (m) operating
expenses; (n) dividends; (o) net income or net operating income; (p) growth in
operating earnings or growth in earnings per Class A Unit; (q) value of assets;
(r) market share or market penetration with respect to specific designated
products or product groups and/or specific geographic areas; (s) aggregate
product price and other product measures; (t) expense or cost levels, in each
case, where applicable, determined either on a company-wide basis or in respect
of any one or more specified divisions; (u) reduction of losses, loss ratios or
expense ratios; (v) reduction in fixed costs; (w) operating cost management;
(x) cost of capital; (y) debt reduction; (z) productivity improvements;
(aa) satisfaction of specified business expansion goals or goals relating to
acquisitions or divestitures; (bb) customer satisfaction based on specified
objective goals or a Company-sponsored customer survey; or (cc) Associate
diversity goals.
 
Performance Measures may be applied on a pre-tax or post-tax basis, and may be
based upon the performance of the Company (or a division, organization or other
business unit thereof), a Subsidiary, an Affiliated Company, or of an individual
Participant. The Committee may, at any time, provide that the Performance Goals
for such Award may include or exclude items to measure specific objectives, such
as losses from discontinued operations, extraordinary gains or losses, the
cumulative effect of accounting changes, acquisitions or divestitures, foreign
exchange impacts, and any unusual nonrecurring gain or loss.
 
(u)    “Performance Period” means that period established by the Committee or
the Board at the time any Award is granted or at any time thereafter during
which any performance goals specified by the Committee or the Board with respect
to such Award are to be measured.


(v)     “Performance Class A Unit” means any grant pursuant to Section 7 hereof
of a right to receive the value of a Class A Unit, or a portion or multiple
thereof, which value may be paid to the Participant by delivery of such property
as the Committee or Board shall determine, including, without limitation, cash,
Class A Units, or any combination thereof, upon achievement of such performance
goals during the Performance Period as the Committee or the Board shall
establish at the time of such grant or thereafter.





--------------------------------------------------------------------------------







(w)    “Performance Unit” means any grant pursuant to Section 7 hereof of a
right to receive the value of property other than a Class A Unit, or a portion
or multiple thereof, which value may be paid to the Participant by delivery of
such property as the Committee or Board shall determine, including, without
limitation, cash, Class A Units, or any combination thereof, upon achievement of
such Performance Goals during the Performance Period as the Committee or the
Board shall establish at the time of such grant or thereafter.


(x)    “Restricted Unit” means a right awarded to a Participant that, subject to
Section 6, may result in the Participant’s ownership of Class A Units upon, but
not before, the lapse of restrictions related thereto.
(y)    “Restriction Period” means the period of time specified by the Committee
or Board pursuant to Sections 6 and 8 below.
(z)    “Rule 16b-3” means Rule 16b-3 under Section 16 of the Act, as such Rule
may be in effect from time to time.
(aa)    “Subsidiary” means any corporation, limited liability company,
partnership, limited liability partnership, joint venture or other entity in
which the Company owns or controls, directly or indirectly, not less than 50% of
the total combined voting power or equity interests represented by all classes
of stock, membership or other interests issued by such corporation, limited
liability company, partnership, limited liability partnership, joint venture or
other entity.
3.Administration. The Plan shall be administered by the Committee and the Board.
Except as otherwise provided herein, each of the Committee or the Board has the
full authority and discretion to administer the Plan, and to take any action
that is necessary or advisable in connection with the administration of the Plan
including, without limitation, the authority and discretion to:


(a)
select the Associates eligible to become Participants under the Plan;



(b)
determine whether and to what extent Awards are to be granted;



(c)
determine the number of Class A Units to be covered by each grant;



(d)determine the terms and conditions, not inconsistent with the terms of the
Plan, of any grant hereunder (including, but not limited to, the term of the
Award and any restriction, limitation, procedure, or deferral related thereto,
provisions relating to the effect upon the Award of a Participant’s cessation of
employment, acceleration of vesting, forfeiture provisions regarding an Award
and/or the profits received by any Participant from receiving an Award, and any
other terms and conditions regarding any Award, based in each case upon such
guidelines and factors as the Committee or Board shall determine from time to
time in their sole discretion);


(e)determine whether, to what extent and under what circumstances grants under
the Plan are to be made and operate, whether on a tandem basis or otherwise,
with other grants or awards (whether equity or cash based) made by the Company
under or outside of the Plan; and


(f)delegate to one or more officers of the Company the right to grant Awards
under the Plan, provided that such delegation is made in accordance with the
provisions of applicable state and federal laws.





--------------------------------------------------------------------------------





Each of the Committee and the Board shall have the authority to adopt, alter and
repeal such rules, guidelines and practices governing the Plan as it shall from
time to time deem advisable; to interpret the terms and provisions of the Plan
and any Award granted thereunder (and any Grant Documents relating thereto); and
to otherwise supervise the administration of the Plan.
Each of the Committee and the Board shall also have the authority to provide, in
their discretion, for the rescission, forfeiture, cancellation or other
restriction of any Award granted under the Plan, or for the forfeiture,
rescission or repayment to the Company by a Participant or former Participant of
any profits or gains related to any Award granted hereunder, or other
limitations, upon the occurrence of such prescribed events and under such
circumstances as the Committee or the Board shall deem necessary and reasonable
for the benefit of the Company; provided, however, that this provision shall
have no application after a Change in Control Event (as defined below in Section
9) has occurred.
All decisions made by the Committee and the Board pursuant to the provisions of
the Plan shall be made in the Committee’s or Board’s sole discretion and shall
be final and binding on all persons including the Company and any Participant.
No member of the Committee or Board will be liable for any such action taken or
omitted to be taken or determination made in good faith.
4.        Class A Units Subject to the Plan.
(a)    A number of Class A Units (“Total Class A Units”) will be reserved under,
and may be issued pursuant to, the Plan necessary to satisfy any obligations
with respect to outstanding Awards granted under the Plan. Following the closing
of the Acquisition, Common Stock may consist, in whole or in part, of authorized
and unissued shares or treasury shares, as determined in the discretion of the
Committee or the Board.
(b)     To the extent any Class A Units subject to an Award are not delivered to
a Participant because such Class A Units are used to satisfy an applicable tax
withholding obligation, such Class A Units that are not delivered shall be
deemed delivered and shall not thereafter be available for delivery in
connection with Awards.
(c)    Class A Units available for issuance or reissuance under the Plan will be
subject to adjustment as provided in Section 13 below.
5.    Eligible Participants. All Associates shall be eligible to receive Awards
and thereby become Participants in the Plan, regardless of such Associate’s
prior participation in the Plan or any other benefit plan.
6.    Restricted Unit Awards.
(a)    Issuance. A Restricted Unit Award shall be subject to restrictions
imposed by the Committee or the Board during a period of time specified by the
Committee or Board (the “Restriction Period”). Restricted Unit Awards may be
issued hereunder to Participants for no cash consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The provisions of Restricted Unit Awards
need not be the same with respect to each Participant.
 
(b)    Restricted Units.


(i)    The Company may grant Restricted Units to those Associates as the
Committee or the Board may select in its sole discretion. Restricted Units
represent the right to receive Class A Units in the future, at such times, and
subject to such conditions as the Committee or the Board shall determine. The
restrictions imposed shall take into account potential tax treatment under Code
Section 409A.
 
(ii)    Until the Restricted Unit is released from restrictions and any Class A
Units subject thereto are delivered to the Participant, the Participant shall
not have any beneficial ownership in any Class A Units subject to the





--------------------------------------------------------------------------------





Restricted Unit, nor shall the Participant have the right to sell, transfer,
assign, convey, pledge, hypothecate, grant any security interest in or mortgage
on, or otherwise dispose of or encumber any Restricted Unit or any interest
therein. Except as required by any law, no Restricted Unit nor any interest
therein shall be subject in any manner to any forced or involuntary sale,
transfer, conveyance, pledge, hypothecation, encumbrance, or other disposition
or to any charge, liability, debt, or obligation of the Participant, whether as
the direct or indirect result of any action of the Participant or any action
taken in any proceeding, including any proceeding under any bankruptcy or other
creditors’ rights law. Any action attempting to effect any transaction of that
type shall be void.
 
(iii)    Upon the lapse of the restrictions, the Participant holder of
Restricted Units shall, except as noted below, be entitled to receive, as soon
as administratively practical, (a) that number of Class A Units subject to the
Award that are no longer subject to restrictions, (b) cash in an amount equal to
the Fair Market Value of the number of Class A Units subject to the Award that
are no longer subject to restrictions, or (c) any combination of Class A Units
and cash, in the case of (a) - (c) as the Committee or the Board shall determine
in their sole discretion, or shall have specified at the time the Award was
granted.
 
(iv)    Restricted Units and the entitlement to Class A Units, cash, or any
combination thereunder will be forfeited and all rights of a Participant to such
Restricted Units and the Class A Units thereunder will terminate if the
applicable restrictions are not satisfied.


(v)    A Participant holder of Restricted Units is not entitled to any rights of
a holder of the Class A Units (e.g., voting rights), prior to the receipt of
such Class A Units pursuant to the Plan. No dividends, dividend equivalents or
other similar payments shall be payable in respect of an outstanding Restricted
Unit.


(vi)    The Committee or the Board may withhold, in accordance with Section
14(f) hereof, any amounts necessary to collect any withholding taxes upon any
taxable event relating to any Restricted Units.
 
(vii)    The granting of Restricted Units and the delivery of any Class A Units
is subject to compliance by the Company with all applicable Legal Requirements.


(viii)    At the time of grant of Restricted Units (or at such earlier or later
time as the Committee or the Board determines to be appropriate in light of the
provisions of Code Section 409A), the Committee or the Board may permit a
Participant to elect to defer receipt of the Class A Units or cash to be
delivered upon lapse of the restrictions applicable to the Restricted Units in
accordance with rules and procedures that may be established from time to time
by the Committee or the Board. Such rules and procedures shall take into account
potential tax treatment under Code Section 409A, and may provide for payment in
Class A Units or cash.


7.    Performance Awards.


(a)    Grant. The Company may grant Performance Awards to Associates on any
terms and conditions the Committee or the Board deem desirable. Each Award of
Performance Awards shall have those terms and conditions that are expressly set
forth in, or are required by, the Plan and the Grant Documents.







--------------------------------------------------------------------------------





(b)    Performance Goals. The Committee or the Board may set Performance Goals
which, depending on the extent to which they are met during a Performance
Period, will determine the number of Performance Class A Units or Performance
Units that will be delivered to a Participant at the end of the Performance
Period. The Performance Goals may be set at threshold, target, and maximum
performance levels, and the number of Performance Class A Units or Performance
Units to be delivered may be tied to the degree of attainment of the various
performance levels specified under the various Performance Goals during the
Performance Period. No payment shall be made with respect to a Performance Award
if any specified threshold performance level is not attained.
    
(c)    Beneficial Ownership. A Participant receiving a Performance Award shall
not have any beneficial ownership in any Class A Units subject to such Award
until Class A Units are delivered in satisfaction of the Award, nor shall the
Participant have the right to sell, transfer, assign, convey, pledge,
hypothecate, grant any security interest in or mortgage on, or otherwise dispose
of or encumber any Performance Award or any interest therein. Except as required
by any law, neither the Performance Award nor any interest therein shall be
subject in any manner to any forced or involuntary sale, transfer, conveyance,
pledge, hypothecation, encumbrance, or other disposition or to any charge,
liability, debt, or obligation of the Participant, whether as the direct or
indirect result of any action of the Participant or any action taken in any
proceeding, including any proceeding under any bankruptcy or other creditors’
rights law. Any action attempting to effect any transaction of that type shall
be void.
 
(d)    Determination of Achievement of Performance Awards. The Committee or the
Board shall, promptly after the date on which the necessary financial,
individual or other information for a particular Performance Period becomes
available, determine and certify the degree to which each of the Performance
Goals have been attained.
 
(e)    Payment of Performance Awards. After the applicable Performance Period
has ended, a recipient of a Performance Award shall be entitled to payment based
on the performance level attained with respect to the Performance Goals
applicable to the Performance Award. Performance Awards shall be settled as soon
as practicable after the Committee or Board determines and certifies the degree
of attainment of Performance Goals for the Performance Period. Subject to the
terms and conditions of the Grant Documents, payment to a Participant with
respect to a Performance Award may be made (a) in Class A Units, (b) in cash, or
(c) any combination of Class A Units and cash, in the case of (a) - (c) as the
Committee or the Board may determine at any time in their sole discretion.
 
(f)    Limitation on Rights/Withholding. A recipient of a Performance Award is
not entitled to any rights of a holder of the Class A Units (e.g. voting
rights), prior to the receipt of such Class A Units pursuant to the Plan. No
dividends, dividend equivalents or other similar payments shall be payable in
respect of an outstanding Performance Award. The Committee or the Board may
withhold, in accordance with Section 14(f) hereof, any amounts necessary to
collect any withholding taxes upon any taxable event relating to Performance
Awards.
 
8.    Other Unit Awards. Other Awards of Class A Units and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Class A
Units or other property (“Other Class A Unit Awards”) may be granted hereunder
to Participants, either alone or in addition to other Awards granted under the
Plan. Other Class A Unit Awards may be paid in Class A Units, cash or any other
form of property as the Committee or the Board may determine. Subject to the
provisions of the Plan, the Committee or the Board shall have sole and complete
authority to determine the Associates to whom such Awards shall be made, the
times at which such Awards shall be made, the number of Class A Units to be
granted pursuant to such Awards, and all other terms and conditions of such
Awards. The provisions of Other Class A Unit Awards need not be the same with
respect to each Participant. For any Award or Class A Units subject to any Award





--------------------------------------------------------------------------------





made under this Section 8, the vesting of which is conditioned only on the
passage of time, such Restriction Period shall be a minimum of two (2) years for
full vesting. Class A Units (including securities convertible into Class A
Units) subject to Awards granted under this Section 8 may be issued for no cash
consideration or for such minimum consideration as may be required by applicable
law. No dividends, dividend equivalents or other similar payments shall be
payable in respect of an outstanding Other Class A Unit Award.
9.    Change in Control. Upon the closing of the Acquisition, Awards granted
hereunder will be assumed by Parent. Following the closing of the Acquisition,
and notwithstanding any other provision of the Plan to the contrary, a “Change
in Control Event” will occur upon the consummation of one or a series of related
transactions effecting: (i) the acquisition by a Third Party of at least a
majority of the outstanding voting power of Parent (by means of any stock
acquisition, merger or similar transaction), other than any transaction where
the holders of the Parent voting securities immediately prior thereto retain
beneficial ownership of securities that represent immediately after such
transaction more than fifty percent (50%) of the total combined voting power of
the entity that survives such transaction or the parent of the entity that
survives such transaction; or (ii) the sale to a Third Party of all or
substantially all of the assets of Parent; provided, that, for the avoidance of
doubt, a Change in Control Event shall not include any internal reorganization
(including the sale of one or more businesses), spin-off, separation or other
similar corporate restructuring of Parent or any of its Subsidiaries. “Third
Party” means any person not affiliated with Parent or any of its Subsidiaries
prior to the transaction. For avoidance of doubt, a Change in Control Event
shall not include preliminary transaction activities such as receipt of a letter
of interest, receipt of a letter of intent or an agreement in principle. In
connection with a Change in Control Event, each outstanding Award will be
assumed, or substantially equivalent Awards will be substituted, by the
acquiring or succeeding corporation (or affiliate thereof). Notwithstanding the
definition of Change in Control Event above in this Section 9, to the extent
required to avoid the adverse tax consequences under Section 409A of the Code, a
Change in Control Event shall be deemed to occur only to the extent it also
meets the requirements for a change in control event for purposes of Section
409A of the Code.


In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), the Award will be treated as set forth in the
applicable Award Agreement.


For the purposes of this Section 9, an Award will be considered assumed if,
following the Change in Control Event, the Award confers the right to purchase
or receive, for each share of Common Stock subject to the Award immediately
prior to the Change in Control Event, the consideration (whether stock, cash, or
other securities or property) received in the Change in Control Event by holders
of Common Stock for each share of Common Stock held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Common
Stock); provided, however, that if such consideration received in the Change in
Control Event is not solely common stock of the successor corporation or its
parent entity, the Committee or Board may, with the consent of the successor
corporation, provide for the consideration to be received upon the payout of any
Award, for each share of Common Stock subject to such Award, to be solely common
stock of the successor corporation or its parent entity equal in fair market
value to the per share consideration received by holders of Common Stock in the
Change in Control Event.


Notwithstanding anything in this Section 9 to the contrary, an Award that vests,
is earned or paid-out upon the satisfaction of one or more Performance Goals
will not be considered assumed if the Company or its successor modifies any of
such Performance Goals without the Participant’s written consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation’s post-Change in Control Event corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.
    
10.    Clawback. All Awards granted pursuant to this Plan are subject to the
Company’s “clawback policy” as may be in effect at the time.
11.    Transferability of Awards.
(a)Awards granted under the Plan may be transferred by a Participant to: (i) the
Participant’s family members (whether related by blood, marriage, or adoption
and including a former spouse); (ii) trust(s) in which the Participant’s family
members have a greater than 50% beneficial interest; (iii) trusts, including but
not limited to charitable remainder trusts, or similar vehicles established for
estate planning and/





--------------------------------------------------------------------------------





or charitable giving purposes; and (iv) family partnerships and/or family
limited liability companies which are controlled by the Participant or the
Participant’s family members, such transfers being permitted to occur by gift or
pursuant to a domestic relation order, or, only in the case of transfers to the
entities described in clauses (i), (ii) and (iii) immediately above, for value.
The Committee or Board, or their authorized designees may, in their sole
discretion, permit transfers of Awards to other persons or entities upon the
request of a Participant; provided, however, that such Awards may not be
transferred to a third party financial institution for value, including as
collateral. Subsequent transfers of previously transferred Awards may only be
made to one of the permitted transferees named above, unless the subsequent
transfer has been approved by the Committee or the Board, or their authorized
designee(s). Otherwise, such transferred Awards may be transferred only by will
or the laws of descent and distribution.
(b)Concurrently with any transfer, the transferor shall give written notice to
the Plan’s then-current Plan administrator of the name and address of the
transferee, the number of Class A Units being transferred, the Date of Grant of
the Awards being transferred, and such other information as may reasonably be
required by the administrator. Following a transfer, any such Awards shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. The provisions of the Plan and applicable Grant
Documents shall continue to be applied with respect to the original Participant,
and such Awards shall be exercisable by the transferee only to the extent that
they could have been exercised by the Participant under the terms of the
original Grant Documents. The Company disclaims any obligation to provide notice
to a transferee of any termination or expiration of a transferred Award.
12.    Alteration, Termination, Discontinuance, Suspension, and Amendment.
(a)    The Committee or the Board may amend, alter, suspend, discontinue or
terminate the Plan or any portion thereof at any time; provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without (i) approval of the Members if such approval is necessary to qualify for
or comply with any tax or regulatory requirement for which or with which the
Committee or Board deems it necessary or desirable to qualify or comply; or
(ii) the consent of the affected Participant, if such action would impair the
rights of such Participant under any outstanding Award. Notwithstanding anything
to the contrary herein, the Committee or the Board may make technical amendments
to the Plan as may be necessary so as to have the Plan conform to any Legal
Requirements in any jurisdiction within or outside the United States, so long as
approval of the Members of such technical amendments is not required.
  
(b)    The Committee or Board may amend the terms of any outstanding Award,
prospectively or retroactively, except that no such amendment shall impair the
rights of any Participant without his or her consent. Subject to the
requirements of paragraph (c) below, the Committee or Board may, without the
consent of the Participant, amend any Grant Documents under the Plan or
otherwise take action to waive any condition or restriction applicable to an
Award; to amend the definition of a change in control of the Company (if such a
definition is contained in such Grant Documents) to expand the events that would
result in a change in control and to add a change in control provision to such
Grant Documents (if such provision is not contained in such Grant Documents);
and may amend any such Grant Documents in any other respect with the consent of
the Participant.
(c)    If an amendment would (i) materially increase the benefits to
participants under the Plan, (ii) increase the aggregate number of Class A Units
that may be issued under the Plan, or (iii) materially modify the requirements
for participation in the Plan by materially increasing the class or number of
persons eligible to participate in the Plan, then such amendment shall be
subject to approval of the Members.





--------------------------------------------------------------------------------





(d)    If required by any Legal Requirement, any amendment to the Plan or any
Award will also be submitted to and approved by the requisite vote of the
Members of the Company. If any Legal Requirement requires the Plan to be
amended, or in the event any Legal Requirement is amended or supplemented (e.g.,
by addition of alternative rules) to permit the Company to remove or lessen any
restrictions on or with respect to an Award, the Board and the Committee each
reserve the right to amend the Plan or any Grant Documents evidencing an Award
to the extent of any such requirement, amendment or supplement, and all Awards
then outstanding will be subject to such amendment.
(e)    The Plan may be terminated at any time by action of the Board. The
termination of the Plan will not adversely affect the terms of any outstanding
Award.
13.    Adjustment of Class A Units; Effect of Certain Transactions.
Notwithstanding any other provision of the Plan to the contrary, in the event of
any change affecting the Class A Units subject to the Plan or any Award (through
merger, consolidation, reorganization, recapitalization, dividend or other
distribution (whether in the form of cash, Class A Units, other securities or
other property), stock split, split-up, split-off, spin-off, combination of
units, exchange of units, issuance of rights to subscribe, or other change in
capital structure of the Company), appropriate adjustments or substitutions
shall be made by the Committee or the Board as to the (i) Total Class A Units
subject to the Plan, (ii) maximum number of Class A Units for which Awards may
be granted to any one Associate, (iii) number of Class A Units and price per
Class A Unit subject to outstanding Awards, and (iv) class of units or other
securities that may be delivered under the Plan and/or each outstanding Award,
as shall be equitable to prevent dilution or enlargement of rights under
previously granted Awards. The determination of the Committee or Board as to
these matters shall be conclusive.
14.    General Provisions.


(a)    No Associate or Participant shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Associates or Participants under the Plan.


(b)    The Committee or Board shall be authorized to make adjustments in
performance award criteria or in the terms and conditions of other Awards in
recognition of unusual or nonrecurring events affecting the Company or its
financial statements or changes in applicable laws, regulations or accounting
principles. The Committee or Board may correct any defect, supply any omission,
or reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry it into effect. In the event the Company
shall assume outstanding employee benefit awards or the right or obligation to
make future such awards in connection with the acquisition of or combination
with another corporation or business entity, the Committee or Board may, in
their discretion, make such adjustments in the terms of Awards under the Plan as
it shall deem appropriate.


(c)    All certificates for Class A Units delivered under the Plan pursuant to
any Award shall be subject to such stock transfer orders and other restrictions
as the Committee or Board may deem advisable under the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which the Class A Units are then listed, and any applicable state or
Federal securities law, and the Committee or Board may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.


(d)    No Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee or the Board in their sole discretion has determined that
any such offer, if made, would be in compliance with all applicable requirements
of the U.S. Federal securities laws and any other Legal Requirements to which
such offer, if made, would be subject.







--------------------------------------------------------------------------------





(e)    The Committee or the Board shall be authorized to establish procedures
pursuant to which the payment of any Award may be deferred.


(f)    The Company shall be authorized to withhold from any Award granted or
payment due under the Plan the amount of withholding taxes due in respect of an
Award or payment hereunder and to take such other action as may be necessary in
the opinion of the Plan administrator to satisfy all obligations for the payment
of such taxes, not to exceed the statutory minimum withholding obligation. The
Committee or Board shall be authorized to establish procedures for election by
Participants to satisfy such obligations for the payment of such taxes (i) by
delivery of or transfer of Class A Units to the Company, (ii) with the consent
of the Committee or the Board, by directing the Company to retain Class A Units
otherwise deliverable in connection with the Award, (iii) by payment in cash of
the amount to be withheld, or (iv) by withholding from any cash compensation
otherwise due to the Participant.


(g)    Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to approval of the
Members if required, and such arrangements may be either generally applicable or
applicable only in specific cases.


(h)    The validity, construction, and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with the laws
of the state of Delaware and applicable Federal law.


(i)    If any provision of this Plan is or becomes or is deemed invalid, illegal
or unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee or the Board, such provision
shall be construed or deemed amended to conform to applicable law, or if it
cannot be construed or deemed amended without, in the determination of the
Committee or the Board, materially altering the intent of the Plan, it shall be
stricken, and the remainder of the Plan shall remain in full force and effect.


(j)    Awards may be granted to Participants who are foreign nationals or
employed outside the United States, or both, on such terms and conditions
different from those applicable to Awards to Employees employed in the United
States as may, in the judgment of the Committee or the Board, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee or Board also may impose conditions on the exercise or vesting of
Awards in order to minimize the Company’s obligations with respect to tax
equalization for Associates on assignments outside their home country.


(k)    No Award shall be granted or exercised if the grant of the Award or the
exercise and the issuance of units or other consideration pursuant thereto would
be contrary to the Legal Requirements of any duly constituted authority having
jurisdiction.
(l)    The Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary or
Affiliated Company, nor will it interfere in any way with any right the Company
or any Subsidiary or Affiliated Company would otherwise have to terminate a
Participant’s employment or other service at any time.





